




EXHIBIT 10.1


THE BOSTON SCIENTIFIC CORPORATION
EXECUTIVE RETIREMENT PLAN


SECOND AMENDMENT


Pursuant to Section 14 of the Boston Scientific Executive Retirement Plan,
effective as of May 9, 2005 (the "Plan"), and as amended effective as of January
1, 2009, Boston Scientific Corporation hereby amends the Plan as follows:


1.
Effective August 1, 2011, Section 2 of the Plan, is amended by deleting said
section and replacing it with the following new Section 2 to read in its
entirety as follows:



“Section 2 - Participants


Participants in the Plan are limited to employees of BSC who have been actively
serving on the Executive Committee and/or as a Division President for the one
year period immediately preceding Retirement.”




2.
Effective August 1, 2011, Section 5 of the Plan, is amended by deleting the
second, third and fourth paragraphs thereto and replacing said paragraphs with
the following:



“A Participant who has been serving as an Executive Committee member for the one
year period immediately preceding Retirement will receive an amount equal to 2.5
months of his or her base salary, multiplied by the number of his or her Years
of Service, to a maximum benefit of 36 months of base salary.


An employee who qualifies as a Participant but who has not been serving as an
Executive Committee member for the one year period immediately preceding
Retirement will receive an amount equal to 1.5 months of his or her base salary,
multiplied by the number of his or her Years of Service, to a maximum benefit of
24 months of base salary.


Benefits are not cumulative. For example, if a person Retires more than once
from BSC, in calculating the benefit due upon each such Retirement, only Years
of Service accumulated since the most recent prior Retirement shall be
utilized.”


IN WITNESS WHEREOF, Boston Scientific Corporation has caused this amendment to
be executed in its name and on its behalf effective as of the dates set forth
herein by an officer or a duly authorized delegate.


    
 
BOSTON SCIENTIFIC CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Timothy A. Pratt
 
 
Title:
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary
 
 
Date:
July 26, 2011
 
 
 
 





